Title: 24th.
From: Adams, John Quincy
To: 


       We had last evening a Class meeting; a petition drawn up by Little, as additional to that already presented, was read to the Class, and approved by them: the Committee, were ordered to carry it down to the President. I was employ’d the greatest part of this day in projecting my Eclipse for exhibition. The elements are as follows.
       
     Elements.
     
      
      for a solar Eclipse. May 15th. 1836.
      D.
      H.
      M.
      S.
     
     
      1.
      True time of New Moon at Cambridge, in May 1836.
      15:
      9:
      29:
      13
     
     
      
      
      
      °
      ’
      "
     
     
      2.
      Semidiameter of the Earth’s Disc
      
      0:
      55:
      0
     
     
      3.
      Sun’s Distance from the nearest solstice
      
      35:
      17:
      42
     
     
      4.
      Sun’s Declination, North
      
      18:
      58:
      0
     
     
      5.
      Moon’s latitude, north ascending
      
      0:
      26:
      26
     
     
      6.
      Moon’s horary motion from the Sun
      
      0:
      28:
      14
     
     
      7.
      Angle of the Moon’s visible path with the ecliptic
      
      5:
      35:
      0
     
     
      8.
      Sun’s Semidiameter
      
      0:
      15:
      55
     
     
      9.
      Moon’s Semidiameter
      
      0:
      15:
      0
     
     
      10.
      Semidiameter of the Penumbra
      
      0:
      30:
      55.
     
    
   Charles watch’d at Mr. Dana’s this night.
       Peter Eaton of Haverhill was 22 the 15th. of this month. I have not the pleasure of an intimate acquaintance with him; but all those who have, speak well of him. As a speaker he is distinguished, and as a scholar respectable; his public exercices have been in general equal if not superior to any in the Class since I belonged to it: but he is very modest and diffident, so that he has not brought himself so much into notice, as several others in the Class, who without his abilities have a much greater share of confidence.
      